IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


TERRY KUEHNER,                          : No. 169 MAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
SCI DALLAS, DAVID POPEK; SCI            :
RETREAT, CHRISTOPHER STOUT; AND         :
SERVICE CABLE PROVIDER,                 :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.